Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156849(132)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RAFAELI, LLC, and ANDRE                                                                              Richard H. Bernstein
  OHANESSIAN,                                                                                          Elizabeth T. Clement
            Plaintiffs-Appellants,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 156849
  v                                                                  COA: 330696
                                                                     Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW
  MEISNER,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to file a
  supplemental brief is GRANTED. Each side may file a supplemental brief that is limited
  to ten pages and addresses only the three issues identified in defendants-appellees’ motion
  on or before December 13, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2019

                                                                               Clerk